      2:17-cv-01958-MBS          Date Filed 09/15/20        Entry Number 44        Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

Clark D. Thomas, also known as      )
George K. Nichols,                  ) C/A No. 2:17-1958-MBS
                                    )
                      Plaintiff,    )
                                    )
       vs.                          )
                                    )    OPINION AND ORDER
Charleston County, et al.,          )
                                    )
                      Defendants.   )
____________________________________)

        Plaintiff Clark D. Thomas is an inmate in custody of the South Carolina Department of

Corrections. He currently is housed at Allendale Correctional Institution in Fairfax, South Carolina.

Plaintiff, proceeding pro se, filed a complaint on July 21, 2017, alleging constitutional violations of

his rights to free speech, access to the courts, due process, and equal protection, as well as his right

to be free from self-incrimination. Thus, Plaintiff asserts his claims pursuant to 42 U.S.C. § 1983.

In accordance with 28 U.S.C. § 636(b) and Local Rule 73.02, D.S.C., this matter was referred to

United States Magistrate Judge Mary Gordon Baker for pretrial handling.

        The Magistrate Judge reviewed the complaint pursuant to 28 U.S.C. § 1915 and in light of

applicable precedents. The Magistrate Judge found that Plaintiff attributes his involvement with the

criminal and civil justice system to a far-reaching conspiracy against him. Plaintiff asserts that he

was falsely charged or coerced to plead guilty to numerous charges. Plaintiff asserts the following

causes of action:

•       First Cause of Action: Violation of Fourteenth Amendment Rights to Procedural Due Process
        of Law and Equal Protection (Against Defendants Charleston County; Gary W. Reinhart,
        Chief Magistrate, Lexington County, South Carolina; Katrina I. Patton, Magistrate,
        Dorchester County, South Carolina; and Julie J. Armstrong, Clerk of Court for the Ninth
        Judicial Circuit, Charleston, South Carolina, in their individual and official capacities)
    2:17-cv-01958-MBS         Date Filed 09/15/20       Entry Number 44         Page 2 of 6




•    Second Cause of Action: Violation of First and Fourteenth Amendment Rights to Freedom
     of Speech, Petition the Government for a Redress of Grievances, Procedural Due Process of
     Law, and Equal Protection (Against Charleston County and Kristi L. Harrington, Judge,
     Ninth Judicial Circuit in Charleston County, in her individual and official capacities)

•    Third Cause of Action: Violation of First, Fifth, and Fourteenth Amendment Rights to
     Freedom of Speech, to Petition the Government for a Redress of Grievances, to be Free From
     Self-Incrimination, Procedural Due Process of Law and Equal Protection (Against Charleston
     County; Armstrong; Axelrod and Associates, a law firm located in Horry County, South
     Carolina; Stuart M. Axelrod, an attorney litigating in Charleston County; D. Keith Bolus, an
     attorney litigating in Charleston County; Michael T. Bolus, an attorney litigating in
     Charleston County; Orin G. Briggs, an attorney litigating in Charleston County; Timothy M.
     Glover, a sergeant with the Charleston County Sheriff’s Office; Kristy Goldberg, an attorney
     litigating in Charleston County; James B. Gosnell, Jr., Charleston County Magistrate;
     Edward L. Knisley, Jr., an attorney litigating in Charleston County; J.C. Nicholson, Jr.,Judge,
     Ninth Judicial Circuit in Charleston County; Joyce C. Rueger, court reporter for the Ninth
     Judicial Circuit in Charleston County; Tristan Shaffer, an attorney litigating in Charleston
     County; Christopher L. Talbott, officer with the North Charleston Police Department; Cecil
     J. Terry, a private citizen residing in Charleston County; Nathan Williams, Assistant
     Solicitor for the Ninth Judicial Circuit in Charleston County; Ashleigh R. Wilson, Assistant
     Attorney General for the State of South Carolina; Scarlett A. Wilson, Solicitor for the Ninth
     Judicial Circuit in Charleston County; and Henry T. Woods, Judge, Family Court for the
     Ninth Judicial Circuit in Charleston County; all individual Defendants alleged to have acted
     under state law, and are sued in their individual and official capacities)

•    Fourth Cause of Action: Violation of Fourteenth Amendment Rights to Procedural Due
     Process of Law and Equal Protection (Against Charleston County; City of Folly Beach, South
     Carolina; and Nichole L. DeNeane, Clerk of Court for the City of Folly Beach Municipal
     Court in Charleston County, in her individual and official capacities)

•    Fifth Cause of Action: Violation of First and Fourteenth Amendment Rights to Freedom of
     Speech, to Petition the Government for a Redress of Grievances, Procedural Due Process of
     Law and Equal Protection (Against Charleston County; William J. Agosta, deputy with the
     Charleston County Sheriff’s Office; Desiree R. Allen, Court Reporter Manager with South
     Carolina Court Administration; Jocelyn B. Cate, Judge, Family Court for the Ninth Judicial
     Circuit; David Guyton, Judge, Family Court for the Ninth Judicial Circuit; Laree A. Hensley,
     an attorney litigating in Charleston County; Sharon D. Jones, court reporter for Family Court
     for the Ninth Judicial Circuit; Wolfgang L. Kelly, an attorney litigating in Charleston
     County; Lisa A. Kinon, Judge, Family Court for the Ninth Judicial Circuit; Knisley; Judy
     McMahon, Judge, Family Court for the Ninth Judicial Circuit; Cathy L. Meree, a private
     citizen residing in Charleston County; Anne B. Meyer, court reporter with the Family Court
     for the Ninth Judicial Circuit; Joseph K. Qualey, an attorney litigating in Charleston County;
     James W. Smiley, IV, an attorney litigating in Charleston County; Rose B. Walker, court


                                               2
         2:17-cv-01958-MBS       Date Filed 09/15/20      Entry Number 44         Page 3 of 6




          reporter with the Family Court for the Ninth Judicial Circuit; and Woods, all individual
          Defendants in their individual and official capacities)

•         Sixth Cause of Action: Violation of First and Fourteenth Amendment Rights to Freedom of
          Speech, to Petition the Government for a Redress of Grievances, Procedural Due Process of
          Law and Equal Protection (Against Charleston County; and R. Markley Dennis, Jr., Judge,
          Ninth Judicial Circuit, in his individual and official capacities)

•         Seventh Cause of Action: Violation of First and Fourteenth Amendment Rights to Freedom
          of Speech, to Petition the Government for a Redress of Grievances, Procedural Due Process
          of Law and Equal Protection (Against Sabrina C. Todd, Assistant Disciplinary Counsel in
          the Office of Disciplinary Counsel with the Supreme Court of South Carolina; Leslie M.
          Coggiola, Disciplinary Counsel in the Office of Disciplinary Counsel with the Supreme
          Court of South Carolina, in their individual and official capacities)

          The Magistrate Judge noted that Defendants include judges, attorneys, prosecutors, police

officers, clerks of court, court reporters, court supervisors/administrators, private citizens, the

“expungement clerk in the solicitor’s office,” the City of Folly Beach, and Charleston County. The

Magistrate Judge found the following: (1) Defendants who are state officials and sued in their

official capacities are entitled to sovereign immunity;1 (2) Defendants who are state judges are

entitled to absolute judicial immunity;2 (3) court personnel are entitled to quasi-judicial immunity;3

(4) the doctrine of respondeat superior does not apply to Defendants sued based on their supervisory

positions;4 (5) Defendants named as prosecutors are entitled to prosecutorial immunity;5 (6)

Defendants who are attorneys or law firms or “private citizens” are not “state actors” for purpose of


1
    This includes Defendants Glover and Agosta of the Charleston County Sheriff’s Department.
2
 This includes Defendants Dennis, Cate, Gosnell, Guyton, Harrington, Kinon, McMahon, Nicholson,
Patton, Reinhart, and Woods.
3
    This includes Defendants Allen, Armstrong, DeNeane, Jones, Meyer, Rueger, and Walker.
4
    This includes Defendants Allen and Coggiola.
5
    This includes Defendants Williams, Ashleigh Wilson, and Scarlett Wilson.

                                                   3
      2:17-cv-01958-MBS          Date Filed 09/15/20      Entry Number 44         Page 4 of 6




claims brought under § 1983;6 (7) a petition for writ of habeas corpus, not a § 1983 motion, is the

proper vehicle o challenge state convictions, and the holding of Heck v. Humphrey, 512 U.S. 477

(1994), bars any of Plaintiff’s claims for expungement of his state criminal convictions; (8) any

review of state court decisions is barred by the Rooker-Feldman doctrine; further, Plaintiff is

prohibited from obtaining federal review of decisions regarding his complaints to the Office of

Disciplinary Counsel;7 (9) Plaintiff fails to state a plausible claim for conspiracy under Ashcroft v.

Iqbal, 556 U.S. 662, 677-79 (2009), as relates to his Third Cause of Action; (10) the facts purporting

to support Plaintiff’s claim for defamation based on press coverage of his crimes does not implicate

a constitutional violation, and a state tort claim for defamation is not actionable under § 1983; and

(11) Plaintiff fails to state a plausible claim against Charleston County or the City of Folly Beach

based on official policy or custom, as contemplated by Monel v. Dep’t of Soc. Servs., 436 U.S. 658,

694 (1978); and, finally, the Magistrate Judge found that Plaintiff fails to make any allegations

against Defendants Glover, Agosta, and Talbott that would support a claim under § 1983. The

Magistrate Judge found Plaintiff’s allegations to be conclusory, without foundation, and patently

frivolous. Therefore, the Magistrate Judge recommended that the complaint be summarily dismissed

and that dismissal be counted as a “strike” under 28 U.S.C. § 1915(g). Plaintiff filed objections to

the Report and Recommendation on January 12, 2018, as amended on February 2, 2018.

       The Magistrate Judge makes only a recommendation to this court. The recommendation has



6
This includes Defendants Axelrod and Associates, Alexrod, Briggs, Keith Bolus, Michael Bolus,
Goldberg, Hensley, Kelly, Knisley, Qualey, Shaffer, and Smiley, as well as Defendants Meree and
Terry.
7
District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust
Co., 263 U.S. 413 (1923). This includes Defendants Coggiola and Todd.

                                                  4
      2:17-cv-01958-MBS          Date Filed 09/15/20        Entry Number 44         Page 5 of 6




no presumptive weight. The responsibility for making a final determination remains with this court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). This court may accept, reject, or modify, in whole

or in part, the findings or recommendations made by the Magistrate Judge. 28 U.S.C. § 636(b)(1).

This court may also receive further evidence or recommit the matter to the Magistrate Judge with

instructions. Id.

                                            DISCUSSION

       Plaintiff first contends that the Report and Recommendation contains countless flaws that

gives rise to an inference that the Magistrate Judge deliberately failed to perform a reliable analysis

of Plaintiff’s allegations, and that she “prepared an erroneously demeaning R & R in order to punish

Plaintiff for the enormity of the Verified Complaint and tally of defendants.” ECF No. 39, 4.

Plaintiff contends that the Magistrate Judge launched a strategy to discredit Plaintiff and undermine

his credibility and engineered obstacles “to compromise the persuasiveness of Plaintiff’s objections.”

ECF No. 39, 4-5. Plaintiff objects to the various factual findings in the Report and Recommendation

regarding his involvement with the court system, his life history, and his criminal record. Plaintiff

characterizes his objections as follows:

       In sum, the Verified Complaint: (1) attempts to sue state officials, in their official and
       individual capacities, that are not protected by immunity; (2) does not attempt to sue
       any individual defendants that are protected by immunity; states plausible,
       independent claims under § 1983 against legal counsel and several private citizens
       who acted under color of state law; (4) states plausible, independent claims for relief
       for violation of constitutional rights; (5) does not attempt to proceed against
       supervisors on a theory of respondeat superior; (6) does not attempt to characterize
       the state court’s ruling on a claim of defamation as a constitutional violation; (7) does
       not seek review of state decisions; (8) does not seek to challenge Plaintiff’s
       convictions; (9) states meritorious, independent claims against Defendants
       Charleston County and City of Folly Beach; (10) asserts independent claims on a
       legal and factual basis that are meritorious; and (11) asserts Plaintiff’s Seventh
       Amendment right to a trial by jury.


                                                   5
      2:17-cv-01958-MBS          Date Filed 09/15/20       Entry Number 44         Page 6 of 6




ECF No. 39, 86.

       The court agrees with the Magistrate Judge that Plaintiff’s claims are conclusory, without

basis in fact, patently frivolous, and cannot be remedied through more specific pleading. Contrary

to Plaintiff’s assertions, the Magistrate Judge did not err in her interpretation of Plaintiff’s claims

or in applying relevant law in her thorough and detailed Report and Recommendation. Plaintiff’s

objections are without merit.

       The court has thoroughly reviewed the record. The court concurs in the Report and

Recommendation and incorporates it herein by reference. Plaintiff’s complaint is summarily

dismissed with prejudice and without issuance and service of process. The complaint shall count

as a “strike” for purposes of 28 U.S.C. § 1915(g).

       IT IS SO ORDERED.


                                               /s/ Margaret B. Seymour
                                               Senior United States District Judge

Charleston, South Carolina

September 15, 2020




                                                  6
